         Case 5:20-cv-00162-MTT Document 11 Filed 06/02/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

CANDELARIA VILLAL RODRIGUEZ,                 )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )    CIVIL ACTION NO. 5:20-cv-162 (MTT)
                                             )
TARGET CORPORATION                           )
                                             )
                                             )
                Defendant.                   )
 __________________                          )


                                          ORDER

       On April 28, 2020, Defendant Target Corporation removed this case from the

State Court of Houston County. Doc. 1. The original complaint sought damages from a

slip and fall that occurred in one of the Defendant’s stores in Warner Robins, Georgia.

Doc. 1-2 at 1-8. The Plaintiff then filed an amended complaint because she “realized

that the incident occurred at 5570 Roswell Road, Sandy Springs, Georgia which is

located in Fulton County.” Doc. 7-1 at 2. The Plaintiff asserts that she filed the

complaint in Houston County by mistake and moves to transfer to the Northern District

of Georgia. Doc. 8-1 at 2. The Defendant agrees that the appropriate venue is the

Northern District of Georgia and requests that the case be transferred. Doc. 9 at 1-2.

       The Plaintiff’s claims arise from events that transpired in the Northern District of

Georgia, and the Defendant would appear to be located there. Venue is therefore not

appropriate in this Court, and a proper venue for this case would be the Northern

District. See 28 U.S.C. § 1391(b). The motion to transfer (Doc. 8) is therefore

GRANTED, and the Clerk of Court is ORDERED to transfer this action to the Atlanta
            Case 5:20-cv-00162-MTT Document 11 Filed 06/02/20 Page 2 of 2



Division of the United States District Court for the Northern District of Georgia. See 28

U.S.C. § 1406(a) (authorizing district court to “dismiss, or if it be in the interest of justice,

transfer such case to any district . . . in which it could have been brought”); 28 U.S.C. §

90(a)(2).

       SO ORDERED, this 2nd day of June, 2020.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                  -2-
